DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Lent on February 3, 2021.

The application has been amended as follows: 
Claims 4 – 7. (Cancelled)

Response to Amendment
The amendment filed on October 26, 2020 in response to the previous Non-Final Office Action (07/24/2020) is acknowledged and has been entered.
Claims 3 and 9 are currently pending.
Claims 1 – 2 and 4 – 8 are cancelled.


Rejection under 112(b)

 Allowable Subject Matter
Claims 3 and 9 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach a radiation image capturing apparatus, comprising: a plurality of scanning lines and a plurality of signal lines; a plurality of radiation detection elements arranged two-dimensionally; a scan driver capable of switching a switching element of the radiation detection elements between on and off by applying an on-voltage or an off-voltage to the switching element via the scanning lines; and a readout IC incorporating a plurality of readout circuits that reads out, as image data, electric charges flowing in from each of the radiation detection elements via each of the signal lines, wherein the readout circuit includes: an integrating circuit that outputs a voltage value corresponding to the electric charges flowing in from each of the radiation detection elements; a reset switch that resets the integrating circuit; a first sample-and-hold circuit that holds, as a reference value, the voltage value output from the integrating circuit before the electric charges flow in from each of the radiation detection elements; a second sample-and-hold circuit that holds, as a signal value, the voltage value output from the integrating circuit after the electric charges flow in from each of the radiation detection elements; and a difference circuit that outputs difference between the signal value held by the second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698